FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingMay 2011 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ GlaxoSmithKline plc - Result of AGM GlaxoSmithKline plc (GSK) announces that at its Annual General Meeting today, all resolutions, including those electing and re-electing Board members, were passed by shareholders. GlaxoSmithKline Annual General Meeting Poll Results The following table shows the votes cast for each resolution: Resolution Total votes for* % Total votes against % Total votes cast Votes withheld** 1 Adoption of Financial Statements 2 Approval of the Remuneration Report 3 Election of Simon Dingemans 4 Election of Ms Stacey Cartwright 5 Election of Ms Judy Lewent 6 Re-election of Sir Christopher Gent 7 Re-election of Andrew Witty 8 Re-election of Professor Sir Roy Anderson 9 Re-election of Dr Stephanie Burns 10 Re-election of Larry Culp 11 Re-election of Sir Crispin Davis 12 Re-election of Sir Deryck Maughan 13 Re-election of James Murdoch 14 Re-election of Dr Daniel Podolsky 15 Re-election of Dr Moncef Slaoui 16 Re-election of Tom de Swaan 17 Re-election of Sir Robert Wilson 18 Re-appointment of Auditors 19 Remuneration of Auditors 20 To authorise the company to make donations to political organisations and incur political expenditure 21 Authority to allot shares 22 Disapplication of pre-emption rights*** 23 Authority for the Company to purchase its own shares*** 24 Exemption from statement of senior statutory auditor's name 25 Reduced notice of a general meeting other than an AGM*** Notes: *Includes discretionary votes. **A vote withheld is not a vote in law and is not counted in the calculation of the proportion of votes "For" or "Against" a resolution. ***Indicates Special Resolutions requiring a 75% majority. The following table provides further relevant information: GlaxoSmithKline's Eleventh AGM GlaxoSmithKline's Tenth AGM Issued share capital (excluding Treasury Shares) Total votes cast and votes withheld lodged as a % of GSK's issued share capital (excluding Treasury Shares) 74.72% 70.24% Total shareholder population Total number of proxies lodged % of shareholders who lodged proxies 6.34% 6.78% Number of shareholders, corporate representatives and proxies who attended the AGM V A Whyte Company Secretary 5 May 2011 These results will shortly be available on the Company's website www.gsk.com. Enquiries: GlaxoSmithKline Enquiries: UK Media enquiries: David Mawdsley (020) 8047 5502 Claire Brough (020) 8047 5502 Stephen Rea (020) 8047 5502 Alexandra Harrison (020) 8047 5502 David Daley (020) 8047 5502 US Media enquiries: Nancy Pekarek (919) 483 2839 Mary Anne Rhyne (919) 483 2839 Kevin Colgan (919) 483 2839 Jennifer Armstrong (919) 483 2839 European Analyst/Investor enquiries: Sally Ferguson (020) 8047 5543 Gary Davies (020) 8047 5503 Ziba Shamsi (020) 8047 3289 US Analyst/ Investor enquiries: Tom Curry (215) 751 5419 Jeff McLaughlin (215) 751 4890 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:May 5, 2011 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
